Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Hughes et al.			:
Application No. 15/432,026			:	Decision on Petition
Filing Date: February 14, 2017		:				
Attorney Docket No. 15-ECT-482BYCIP	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed November 12, 2020, requesting withdrawal of the holding of abandonment.

The petition is granted.

This application was filed with an application data sheet (“ADS”) and a declaration executed by the third inventor on February 14, 2017.  The ADS states the third inventor is Dale Arden Stetch.
The declaration is signed by the third inventor using the name Dale Arden Stretch.

The declaration was unacceptable at the time because the name on the declaration differed from the name of record for the third inventor.

The Office issued a “Notice Requiring Inventor’s Oath or Declaration” on January 17, 2018.  

The issue fee was paid on February 1, 2019.  

The application became abandoned on February 2, 2019, because the Office did not receive one of the following items on or before the date the issue fee was paid:

	(1)	An oath, declaration, or substitute statement using the name Dale Arden Stetch, or
(2)	A grantable petition under 37 C.F.R. § 1.48(f) changing the inventor’s name of record to Dale Arden Stretch.

A grantable petition under 37 C.F.R. § 1.48(f) changing the inventor’s name of record to Dale Arden Stretch was filed on February 12, 2019.  In other words, the requirement for a proper
oath, declaration, or substitute statement for the third inventor was satisfied on February 12, 2019, because the file wrapper included both of the following on that date:

(1)	A declaration executed by Dale Arden Stretch, and
(2)	A grantable petition under 37 C.F.R. § 1.48(f) to change the third inventor’s name to Dale Arden Stretch.

A decision granting the petition under 37 C.F.R. § 1.48(f) was issued on April 3, 2019.

The Office issued a decision dismissing a prior petition under 37 C.F.R. § 1.181 on October 6, 2020.  The decision states,

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive     the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied   by the required reply unless previously submitted (already satisfied), the required petition fee ($2,100 for a large entity),and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to     37 C.F.R. § 1.137(a) was unintentional.  

The petition under 37 C.F.R. § 1.137(a) was filed on November 12, 2020. The petition includes the required petition fee and statement of delay, and as previously mentioned, the requirement for a reply was satisfied on February 12, 2020.

The Office of Data Management will be informed of the instant decision, and the application will be prepared for issuance as a patent in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions